                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
   UNITED STATES OF AMERICA,                                          CASE NUMBER,
                                                        P1.AINT[F'F              ~ ~ ~~ ~1
                                  V.


                         ~~                                              ORDER OF TEMPORARY DETENTION
          ~`~~'~ `-°    ~-~~'v.5                                           PENDING HEARING PURSUANT
                                                   nEr~rv~Arrr~s~.            TO BAIL REFORM ACT


      Upon motion of                     .r/~A'~✓~                           ,IT IS ORDERED that a detention hearing
 is set for                                Z2-                    ~-!~/~     ,at Z:~_ a.m./$gym. before the
 Honorable      ~'~~.                                                        ,in Courtroom 2S~Z

      Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                              and produced for the hearing.
                           (Other ciestodia! officer)




 Dated:        /~,~~►Z/1„~,l
                         r




                       ORDER OF ~'F.NPORARY UE1'E1"f10~ PENDING HEARING Pl'RSUANT TO BAIL REFOR~1 ACT
CR-hG (ION71
                                                                                                             Page l of 1
